848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Loraine M. YOUNGS, Petitioner-Appellant,v.Denise QUARRELS, Respondent-Appellee.
Nos. 87-1863, 88-1260.
United States Court of Appeals, Sixth Circuit.
May 9, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges and JAMES D. TODD, District Judge.*

ORDER

2
These appeals have been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se petitioner appeals the district court's judgment adopting the magistrate's recommendation that his 28 U.S.C. Sec. 2254 petition for writ of habeas corpus be denied.  Seeking to attack his conviction for murder, petitioner alleged a denial of effective assistance of counsel.


4
A review of the record indicates that the petitioner failed to file objections to the report and recommendation of the United States magistrate.  Although petitioner alleged in his application for a certificate of probable cause that his response to the objections was delayed in part because of his change of address, petitioner did not offer any explanation for his complete failure to file any objections.  Under the circumstances, we conclude that the plaintiff waived appellate review of his claim.   See Thomas v. Arn, 474 U.S. 140 (1985);  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


5
Accordingly, and for the reasons stated in the magistrate's report and recommendation, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation